DETAILED ACTION
This application is in condition for allowance except for the following formal matters:
Drawings
The informal drawings are not of sufficient quality to permit examination. Accordingly, replacement drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to this Office action. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action.
Applicant is given a shortened statutory period of TWO (2) MONTHS to submit new drawings in compliance with 37 CFR 1.81. Extensions of time may be obtained under the provisions of 37 CFR 1.136(a) but in no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133). Failure to timely submit replacement drawing sheets will result in ABANDONMENT of the application.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the current-acquisition device, housing of the first inverter, the current-acquisition device is adapted to acquire current emerging from the rectifier at the DC-voltage side connection of the rectifier and/or to acquiring currents entering from the electrical AC-voltage supply network at an AC-voltage side connection of the rectifier, and wherein the housing of the first inverter is adapted for supply from a network- 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
Claim 15 is objected to because of the following informalities:  "and to route the network-side three-phase current out of the housing of the first inverter to a housing of the rectifier” should be “and/or to route the network-side three-phase current out of the housing of the first inverter to a housing of the rectifier”.  Appropriate correction is required.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm' r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133)

This office action is in response to remarks filed on 01/29/2021. Claims 15-30 are pending. Claims 1-14 have been canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 15-30 are allowed.
Regarding Claim 15, the prior art of record, either singularly or in combination, does not

The closest prior art Kopiness et al. US 20130106328 A1 does not expressly disclose the acquisition device arranged in the inverter housing or that the dc current is acquired from the output of the rectifier. 
Regarding Claim 16, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “the controller unit is: (a) adapted to control power accepted from the AC-voltage supply network, via the rectifier, toward a setpoint value by setting a torque of the first electric motor, the controller unit including a feed-forward path so that power output or accepted by the second electric motor via the second inverter becomes effective as a feed-forward signal, and/or (b) adapted to control an acquired current emerging at the DC-voltage side connection of the rectifier toward a setpoint value in that the torque of the first electric motor is a controlled variable, and the setpoint value is a measure of power accepted from the network and being constant.”
Regarding Claims 17-29 depend on claim 16, therefore are allowable.
Regarding Claim 30, the prior art of record, either singularly or in combination, does not
disclose or suggest the combination of limitations including “controlling power accepted from the AC-voltage supply network, via the rectifier, toward a setpoint value by setting a torque of 
	The closest prior art Huang et al. US 20140361613 A1 does not expressly disclose a setpoint value.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORTEZ M COOK whose telephone number is (571)270-7954.  The examiner can normally be reached on Monday-Thursday 7:30-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/CORTEZ M COOK/      Examiner, Art Unit 2846